Citation Nr: 0620476	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-16 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an earlier effective date for an increased 
rating for a hip disability, now rated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to May 
1984. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted an 
increased rating of 10 percent for a right pubic ramus stress 
fracture, effective October 24, 2003. 

At her June 2006 hearing, the veteran also raised claims for 
increased ratings for her service-connected public ramus 
stress fracture and dysthymic disorder.  Those claims have 
not been addressed by the RO.  Because no appeal of those 
claims has been perfected, they are not before the Board and 
are referred to the RO for the appropriate action.


FINDING OF FACT

The RO received the veteran's petition to reopen a previously 
disallowed claim on October 24, 2003; a factually 
ascertainable increase in disability arose at the time of 
clinical findings in a VA examination on January 14, 2004.
 

CONCLUSION OF LAW

An effective date for an increased rating for a hip 
disability earlier than October 24, 2003 is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2004 and a rating 
decision in March 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2004 
statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

In March 2004, the RO granted an increased rating of 10 
percent for a right pubic ramus stress fracture.  The veteran 
seeks an earlier effective date of December 14, 1998, the 
date of a previous claim for an increased rating because she 
contends that the Board remanded her claim in May 2003 and 
that it is still on appeal.

The effective date for an award of compensation based on a 
claim reopened after final disallowance will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  For 
increases in disability compensation, the effective date 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from that date.  
Otherwise, the effective date shall be the date of receipt of 
the claim for increase.  38 C.F.R. § 3.400(o)(2).

In December 1998, the veteran submitted a claim for an 
increased rating for a service-connected hip disability.  The 
RO denied the claim in November 1999.  On appeal in May 2003, 
the Board denied the claim for increase.  As part of the 
decision, the Board informed the veteran of her right to file 
a motion for reconsideration, a motion to revise the decision 
on the basis of clear and unmistakable error, and an appeal 
to the United States Court of Appeals for Veteran's Claims.  
She did not file a timely motion or appeal, and the Board's 
decision became final.  She was also advised on the 
requirements to reopen the claim by the submission of new and 
material evidence.

On October 24, 2003, the veteran's claim to reopen her claim 
for an increased rating was received by VA.  She stated that 
her private physician informed her that additional testing 
was needed to fully evaluate her condition.  On January 14, 
2004, a VA examiner confirmed the existence of a pelvic 
stress fracture and noted that a Patrick's test and palpation 
of the area produced pain.  

The date of receipt of the claim for increase was October 24, 
2003.  There is no earlier communication of record in the 
claims folder that could constitute a formal or informal 
claim for increase.  There was a factually ascertainable 
increase in disability shown in the clinical findings made on 
January 14, 2004.  The appropriate effective date for an 
award of increased disability compensation is the date that a 
factually ascertainable increase in disability is shown.  
That date is the date of the VA examination on January 14, 
2004.  That January 14, 2004, VA examination is the earliest 
medical evidence of record subsequent to the May 2003 Board 
denial of an increased rating for the pubic ramus stress 
fracture that relates to the pubic ramus stress fracture.  
Therefore, there is no earlier medical evidence of record 
that could form the basis for a finding of a factually 
ascertainable increase.

The RO assigned an effective date of October 24, 2003, the 
date of receipt of the claim for increase.  The Board finds 
no evidence of record that would support an effective date 
earlier than October 24, 2003.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and entitlement to an effective 
date earlier than October 24, 2004 for an increased rating 
for a hip disability is denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than October 24, 
2003 for an increased rating for a hip disability is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


